250 S.W.3d 385 (2008)
Ann Marie CHARTIER f/k/a Ann Marie Ham and Dennis Chartier, Plaintiffs/Respondents,
v.
Wayne P. HAM and Svitlana Ham, Defendants/ Appellants.
No. ED 89821.
Missouri Court of Appeals, Eastern District, Division Four.
February 26, 2008.
Motion for Rehearing and/or Transfer Denied April 8, 2008.
Application for Transfer Denied May 20, 2008.
Stephen P. Ahlheim, Ahlheim & Dorsey, LLC, St. Charles, MO, for Appellant.
Don Kohl, Joe Kuhl, Shea, Kohl, Alessi & O'Donnell, LC, St. Charles, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 8, 2008.

ORDER
PER CURIAM.
Wayne and Svitlana Ham (collectively Defendants) appeal from the trial court's interlocutory judgment and order in partition ordering the partition and sale of certain real property owned by Wayne Ham (Ham) and Ann Chartier (Chartier) as tenants in common, and denying Defendants' counterclaim to quiet title to the disputed property by adverse possession. On appeal, Defendants argue the trial court *386 erred in granting the Plaintiffs' petition for partition of real property and in denying Defendants' counterclaim for adverse possession because Defendants provided sufficient proof of adverse possession against Ann and Dennis Chartier (collectively Plaintiffs), as co-tenants, to defeat Plaintiffs' petition for partition of real property. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).